               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TERRELL McQUEEN,

          Plaintiff,

v.                                        Civil Action No. 5:19CV131
                                                             (STAMP)
UNITED STATES OF AMERICA,

          Defendant.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE,
                   SUSTAINING PLAINTIFF’S OBJECTION,
                     AND TRANSFERRING CIVIL ACTION

                        I.   Procedural History

     The pro se1 plaintiff, Terrell McQueen (“McQueen”), a federal

inmate incarcerated at F.C.I. Hazelton in Bruceton Mills, West

Virginia, filed the above-styled civil action pursuant to the

Federal Tort Claims Act (“FTCA”).       ECF No. 1.      The action was

referred to United States Magistrate Judge James P. Mazzone for

initial review and report and recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B).

     After review of the plaintiff’s civil action, the magistrate

judge entered an order requiring the payment of the $400.00 filing

fee or completion of the forms to proceed in forma pauperis.       ECF

No. 8.   Thereafter, the plaintiff filed a motion for leave to


     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
proceed in forma pauperis (ECF No. 10).                  The magistrate judge

entered a report and recommendation that plaintiff’s motion be

denied (ECF No. 13).        Plaintiff then paid the $400.00 filing fee.

ECF No. 15.

       Upon review, this Court entered an order vacating the report

and    recommendation       of     the     magistrate    judge     regarding      the

plaintiff’s in forma pauperis motion (ECF No. 13), denying the

plaintiff’s in forma pauperis motion (ECF No. 10) as moot, and

expressly finding that the plaintiff has paid the $400.00 filing

fee.   ECF No. 16.

       Thereafter,    the    magistrate         judge   filed     a     report    and

recommendation    recommending           that   plaintiff’s      FTCA    action    be

transferred to the United States District Court for the Northern

District   of   New   York       as   it    provides    the   proper     venue    for

plaintiff’s claim alleging medical negligence.                   ECF No. 17.      The

magistrate judge informed the plaintiff that if he objected to any

portion of the report and recommendation, he was required to file

written objections within 14 days after being served with copies of

the report.

       Plaintiff filed a timely motion requesting an extension of

time to file objections to the report and recommendation issued by

the magistrate judge.            ECF No. 20.     This Court entered an order

granting the plaintiff’s motion (ECF No. 21) and the plaintiff

filed an objection to the report and recommendation.                    ECF No. 22.


                                           2
                           II.   Background

     In his complaint, plaintiff sets forth allegations related to

a series of medical visits that took place at Ray Brook Health

Services, including an examination by Nurse Practitioner K. Sorrell

(“Sorrell”) related to plaintiff’s alleged blurred vision and

ongoing progression of vision loss.       ECF No. 1.      Ultimately,

plaintiff alleges that he would not have suffered long term vision

damage if he had been sent for an emergency consult by Sorrell and

maintains that Sorrell’s negligence led to the delay in surgery.

Id. For relief, plaintiff seeks $10,000,000.00 for the irreparable

damage done to his eyes by Sorrell’s negligence.    Id.

     United States Magistrate Judge James P. Mazzone entered a

report and recommendation. ECF No. 17. The magistrate judge noted

that the Federal Tort Claims Act provides the federal district

courts with jurisdiction to hear civil claims against the United

States for injuries “caused by the negligent or wrongful act or

omission of any employee of the Government while acting within the

scope of his office or employment,” if a private person would be

liable for the conduct based on the law of the place where the act

or omission occurred.   28 U.S.C. § 1346(b)(1).    In addition, the

magistrate judge noted that a claim against the United States

pursuant to this Act “may be prosecuted only in the judicial

district where the plaintiff resides or wherein the act or omission

complained of occurred.”    28 U.S.C. § 1402(b); Upchurch v. Piper


                                   3
Aircraft Corp., 736 F.2d 439 (8th Cir. 1984) (construing statute as

venue statute).   Id. at 17.        Specifically, the magistrate judge

found that the plaintiff has not indicated where he resided before

his   incarceration   and   most    circuit    courts   have   held    that   a

prisoner’s place of incarceration is not his residence.               Id.; see

Lindsey v. United States, 2006 WL 2060651, 2 (N.D. W. Va. Jan. 21,

2006) (noting circuit split on whether a prisoner’s place of

incarceration is his place of residence).            The magistrate judge

concluded that the most appropriate venue in this case is the

United States District Court for the Northern District of New York

in that the events underlying the plaintiff’s claim took place in

Ray Brook, which is within the judicial district of Northern New

York, and noted that liability under the FTCA is based on the law

of the state where the event giving rise to liability occurred.

Id.; see 28 U.S.C. § 1346(b).             Therefore, the magistrate judge

found that the United States District Court for the Northern

District of New York provides the proper venue for the plaintiff’s

pursuit of his FTCA claim alleging medical negligence.            Id.

      For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be affirmed and

adopted in its entirety.

                        III.       Applicable Law

      Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation


                                      4
to which an objection is timely made.       Because the plaintiff filed

an objection to the report and recommendation, the magistrate

judge’s recommendation will be reviewed de novo               as to those

findings to which the plaintiff objected.          As to those findings to

which objections were not filed, all findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”     28 U.S.C. § 636(b)(1)(A).      Because the plaintiff filed an

objection to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo.

                             IV.   Discussion

        This Court has conducted a de novo review of the magistrate

judge’s    report   and   recommendation.     As    the   magistrate   judge

correctly determined, the United States District Court for the

Northern District of New York provides the proper venue for the

plaintiff’s pursuit of his FTCA claim alleging medical negligence.

Id.

        As to the plaintiff’s only objection to the report and

recommendation, plaintiff notes that “[t]here is no mention in the

R&R of the fact that I have in fact paid the filing fee of

$400.00.” ECF No. 22. Plaintiff requests that this Court “note in

the record that the filing fees have been paid as it transfers this

case to the U.S. District Court for the Northern District of New

York.”     Id.   Upon review, this Court finds that it is proper to

sustain plaintiff’s objection.      As stated in this Court’s previous


                                     5
order, the plaintiff has paid the $400.00 filing fee.     ECF No. 16

(citing ECF No. 15).

     Thus, this Court finds that it is appropriate to uphold the

magistrate   judge’s    recommendation,   sustain   the   plaintiff’s

objection to the report and recommendation, and transfer this civil

action to the United States District Court for the Northern

District of New York.

                           V.   Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 17) is hereby AFFIRMED and ADOPTED

in its entirety.       The plaintiff’s objection (ECF No. 22) is

SUSTAINED.   Accordingly, it is hereby ORDERED that plaintiff’s

civil action brought pursuant to the FTCA (ECF No. 1) is hereby

TRANSFERRED to the United States District Court for the Northern

District of New York.

     It is further ORDERED that this case be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

plaintiff by certified mail.




                                  6
DATED:   July 30, 2019



                         /s/ Frederick P. Stamp, Jr.
                         FREDERICK P. STAMP, JR.
                         UNITED STATES DISTRICT JUDGE




                           7
